      Case 2:19-cv-00564-KWR-CG Document 60 Filed 07/07/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

KIMBERLY HARRIS,

       Plaintiffs,

v.                                                              CV No. 19-564 KWR/CG

THE GOVERNING BOARD OF
ARTESIA GENERAL HOSPITAL, et al.,

       Defendants.

             ORDER GRANTING MOTION TO LIFT STAY OF DISCOVERY

       THIS MATTER is before the Court on the parties’ Joint Motion to Lift Stay (the

“Motion”), (Doc. 59), filed on July 6, 2020. In the Motion, the parties explain the claims

requiring a stay of discovery have been dismissed and the stay is therefore no longer

necessary. (Doc. 59 at 1). The Court, having reviewed the Motion and noting it is

unopposed, finds the Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that discovery in this case shall resume as set

forth in the Court’s Scheduling Order, (Doc. 48).

       IT IS SO ORDERED.

                                   _____________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
